Keith, P.
(dissenting) :
I am unable to agree with the view expressed by the court, and deem the question involved of sufficient interest to justify me in filing a dissenting opinion.
As the two cases are identical, T shall refer only to the case of the Standard Oil Company.
This is a corporation chartered under the laws of the State of New Jersey, which has very varied and extensive privileges. Tt appears that by its charter it is authorized to exercise the powers of what is known in the laws of this State as a public service corporation. It further appears, however, that it has not, either in this State or elsewhere, 'exercised such powers, and the question for consideration is, whether it is taxable as a public service corporation, or whether it is taxable under another section of the statute and liable to the payment-of a less fee for the exercise of such business as it is actually engaged in within the limits of the State of Virginia.
Section 31 of the revenue law of the State (Code, 1904, p. 2214,) is as follows: “Every domestic corporation authorized by its charter to exercise the powers of a transportation or transmission company, or to own, lease, construct, maintain and operate a public service line or road of any kind, upon the granting or extension of its charter, and every foreign corporation authorized by its charter to exercise the powers of a trans-' *690portation or transmission company, or to own, lease, construct, maintain and operate a public service line or road of any kind, when it obtains from tbe State Corporation Commission a certificate of authority to do business in this State, shall pay a fee into the treasury of the State of Virginia, to be ascertained and fixed as follows:” Then follows a table fixing the fee in each case according to the maximum capital authorized, and according to which table the fee to be paid by the Standard Oil Co. would be five thousand dollars.
By section 38 of the revenue law, (Code, 1904, p. 2215) it is provided that “Every domestic corporation, other than such as are described in the last preceding section, upon the granting or extension of its charter, and every foreign corporation, other than such as are described in the last preceding section, when it obtains from the State Corporation Commission a certificate of authority to do business in this State, shall pay a fee into the treasury of-the State of Virginia, to be ascertained and fixed as follows:” Then follows a table fixing these fees, which would make the tax on the Standard Oil Company six hundred dollars, which amount has already been paid into the treasury of the State.
By section 163 of the Constitution of the State, it is provided, that “TTo foreign corporation shall be authorized to carry on in this State the business, or to exercise any of the powers or franchises of a public service corporation, or be permitted to do anything which domestic corporations are prohibited from doing, or be relieved from compliance with any of the requirements made of similar domestic corporations by the Constitution and laws of this State where the same can be made applicable to such foreign .corporation without discriminating against it. But this section shall not affect any public service corporation whose line or route pxfepds acyoss the boundary of *691this Commonwealth, nor prevent any foreign corporation from continuing any such lawful business as it may be engaged in in this State when this Constitution goes into effect. But any such foreign public service corporation so engaged shall not, without first becoming incorporated under the laws of this State, be authorized to acquire, lease, use or operate within this State any public or municipal franchise or franchises in addition to such as it may -own, lease, use or operate when this Constitution goes into effect.”
The contention on the part of the Commonwealth is that the Standard Oil Company is within the letter of section 37, which imposes a fee upon every foreign corporation authorized by its charter to exercise the powers of a transportation or transmission company; that these words are descriptive of a class upon which the higher rate of fee, or taxation (by whichever term it may he called), is to be imposed; that inasmuch as the Standard Oil Company is, by its charter, authorized to exercise the powers of a transportation or transmission company, it is taxable as such, though it is conceded that it has never exercised, and that by section 163 of the Constitution, which has been quoted, it is prohibited from exercising any such powers.
To me it seems plain, that to adopt this construction is, with all respect to the majority of the court, to “stick in the bark that the section is to be read as a whole, and not in disjointed parts; and that the language relied upon to justify the imposition of the fee which has been demanded is qualified by that which follows, to-wit': that “when it obtains from the State Corporation Commission a certificate of authority to do business in this State, shall pay a fee into the treasury of the State of Virginia, to be ascertained and fixed as follows:”
It is inconceivable to me that the State of Virginia is to be put iu the attitude of exacting a fee for “a certificate of author-*692itv .to do business in this State,” when by the terms of its own organic law it has solemnly declared that “No foreign corporation shall be authorized to carry on in this State the business, or to exercise any of the powers or franchises of a public service corporation,” unless it comes within the exceptions to section 163 of the Constitution, which it is not pretended is the case here.
B.nt it is said, that unless the effect attributed by the opinion of the court to this section be the true one, the language of the act, which imposes a tax upon every foreign corporation authorized by its charter to exercise the powers of a transportation or transmission company, would be inoperative; but that I apprehend not to be the case. There are foreign corporations, authorized to carry on the business of public service corporations in this State, which are liable to the payment of the fees prescribed by section 37, because they come within that clause of section 163 of the Constitution, which provides that “this section shall not affect any public service corporation whose line or route extends across the boundary of this Commonwealth, nor prevent any foreign corporation from continuing any such lawful business as it may be engaged in in this State when this Constitution goes into effect.” To illustrate — the Baltimore and Ohio Railroad Company, and the Louisville and Nashville Railroad Company, could with propriety be assessed under section 37 of the law.
The Standard Oil Company not having been engaged, either before or since the adoption of the Constitution, in the business of a public service corporation within this State, will not bé allowed, under section 163 of the Constitution, to do such business, unless it goes before the State Corporation Commission and becomes incorporated under the laws of this State, and such a charter having been granted constitutes it a domestic *693corporation, and it would, of course, be entitled to exercise all tlie powers and functions conferred by its charter, including those of a public service corporation, and would then be within the terms of section 37, and be properly charged with the fees which its prescribes.
It is not contemplated by the law that this extraordinary fee under section 37 shall be levied but once; having been once levied and paid the law with respect to the corporation so paying it is satisfied. But if, under the view of the law presented by the majority opinion, the Standard Oil Company be required to pay a fee under section 37 in order to obtain a certificate of authority to do business in this State, it will be prohibited by the Constitution from doing the very business upon the basis of which the fee is charged; and, if it should then come forward and ask to have issued to it a domestic charter, would come squarely within the terms of section 37 and be required to pay the fee a second time.
It is axiomatic that before an imposition by the government can be enforced upon the citizen, the will of the sovereign which imposes the burden must be clearly and exactly declared. It has been said, that in such a case to doubt is to deny the authority, and it does seem to me that if the construction of the majority of the court is what was intended by the Legislature, it should have been clothed -in less ambiguous terms.
Cardwell, J., concurs with Keith, P.

Affirmed.